Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term PETREL®, OCEAN®, .NET®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Examiner notes that Applicant has explicitly incorporated the references listed in paragraph [00187].  In section 608.01(p) of the MPEP, 37 C.F.R. 1.57 (d) and (e) states that "essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication whereas other "nonessential material" may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications.  Examiner notes that the references listed in paragraph [00187] of the specification as filed are non-patent publications.  However, the incorporated subject matter appears to be “nonessential material” and therefore the incorporation by reference is proper.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. If the subject matter is essential, Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Objections
Claim 1, 17 and 19 objected to because of the following informalities: all instances of “via” should be -using-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recited “a probability threshold in line 11. It is unclear if this is the same or difference that the probability threshold recited in claim 1 line 6. Therefore claim 4 and further dependent claim 5 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 13-14, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohnke et al., WO 2016042374 (hereinafter Rohnke) in view of Poole, US 20140365135 (hereinafter Poole).
Regarding claim 1, 17, and 19, Rohnke teaches 
a processor; memory operatively coupled to the processor; and processor-executable instructions stored in the memory (e.g. see paragraph [0101]-[0103]);
acquiring seismic data of a seismic survey of a region of the Earth that utilizes multiple seismic energy sources and seismic energy receivers (e.g. see Fig. 1 source elements 136 and recording sensors 112, see paragraph [0006] and also paragraph [0041]) wherein the seismic data comprise blended seismic data for a number of emissions from a corresponding number of the multiple seismic energy sources (e.g. see paragraph [0053] “Blended data (i.e., simultaneously shot seismic data)” and paragraph [0041] “a method for deblending seismic data acquired by simultaneous shooting. The acquired dataset contains information related to energy from a first as well as from a second source. The data may be arranged into traces based on the firing times of source Si and/or source S.sub.2. Each trace will contain energy originating from the firing source. In addition, the trace may contain energy originating from another source excitation”); 
determining spatially distributed coherent noise properties for the region using the blended seismic data (e.g. “The annihilation filtering may involve sparse inversion which may include time and/or frequency domain weights in the model and/or data domains. Data domain weights may be designed to penalize noisy segments (i.e. the spatially distributed coherent noise properties) of the input data, for example, based on an estimated signal to noise ratio. Model and/or data domain weights may be designed to increase the sparseness of the model or data representation “, see paragraph [0048] and “The annihilation filter is designed to remove as much coherent energy (i.e. using the blended seismic data)  as possible, leaving behind the substantially incoherent part of the recorded seismic data“, see paragraph [0045]) ; 
via the spatially distributed coherent noise properties, modeling coherent noise (e.g. creating the annihilation filter inherently requires modeling the coherent noise, see also paragraph [0045]) 
via the coherent noise model, attenuating coherent noise in at least a portion of the blended seismic data (e.g. “The annihilation filter is designed to remove as much coherent energy (i.e. coherent noise) as possible, leaving behind the substantially incoherent part of the recorded seismic data.“, see paragraph [0045]) to generate coherent noise attenuated blended seismic data (e.g. “According to an embodiment, an annihilation filter can be applied (i.e. coherent noise attenuated blended seismic data ) followed by a coherency filter for deblending the data”, see paragraph [0058]); 
deblending the coherent noise attenuated blended seismic data to generate deblended seismic data (e.g. “According to an embodiment, an annihilation filter can be applied (i.e. coherent noise attenuated blended seismic data ) followed by a coherency filter for deblending the data (i.e. o generate deblended seismic data)”, see paragraph [0058]); and 
rendering an image of at least a portion of the region to a display using the deblended seismic data (e.g. “These results can then be used to estimate (for example, by using convolution) the signal in the data, which is then used to image the earth's subsurface (i.e. rendering an image to a display) as now discussed in more detail. “, see paragraph [0062]).  
Rohnke does not explicitly teach via the spatially distributed coherent noise properties, modeling coherent noise as at least two coherent noise models for at least two of the emissions from a corresponding at least two of the multiple seismic energy sources and using two coherent noise models.
Poole teaches determining spatially distributed coherent noise properties for the region (e.g. “The method includes receiving the input seismic data d recorded in a first domain by seismic receivers, wherein the input seismic data d includes pure seismic data ss relating to an exploration source and coherent noise data n generated by a man-made device“, see abstract and “Examples of man-made devices generating unwanted but coherent noise include diverters, paravanes, tail buoys, birds and steering devices “, see paragraph [0009])); 
via the spatially distributed coherent noise properties, modeling coherent noise as at least two coherent noise models for at least two of the emissions from a corresponding at least two of the multiple seismic energy sources and using two models (e.g. “According to an embodiment, an example of a model m is provided for bird noise removal that jointly determines models for seismic signal and coherent noise. Model m can include one or more models for the seismic data, and one or more models for each bird (i.e. seismic energy sources). An example of such a model m for two birds“, see paragraph [0035], and noise sub-models mb1 and mb2 in paragraph [0036] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Poole in the inventor of Rohnke for the purpose of accurately modeling the coherent noise so that it can be removed from seismic data. Therefor subsurface image data would be cleaner and more useful.
	Regarding claim 2, Rohnke and Poole teach the limitations of claim 1. Rohnke further teaches blending the coherent noise models to model cross-talk noise using time delay information for the corresponding emissions (e.g. “Figure 9 shows that input data is time-aligned for source array Si in 900, then a first annihilation filter is applied in step 902 to calculate cross-talk noise relating to source array S.sub.2 as shown in 904“, see paragraph [0083]).  
Regarding claim 3, Rohnke and Poole teach the limitations of claim 2. Rohnke further teaches performing adaptive subtraction that subtracts the modeled cross-talk noise from a time window of the blended seismic data (e.g. see paragraph [0083], “and convolve (e.g., subtract) (i.e. adaptive subtraction) in step 922 the cross-talk noise estimated in 920 (i.e. the modeled cross-talk noise) from the input 900 (i.e. a time window of the blended seismic data) to obtain deblended data associated with first source array Si as shown in 924” and Fig 9 center panel shows the time window, and paragraph [0081] “The subtraction may or may not be calculated adaptively”).  
Regarding claim 5, Rohnke and Poole teach the limitations of claim 1. Rohnke further teaches wherein the spatially distributed coherent noise properties characterize at least one of velocity and attenuation (e.g. “The annihilation filter is designed to remove as much coherent energy (i.e. coherent noise) as possible, leaving behind the substantially incoherent part of the recorded seismic data.“, see paragraph [0045])  and “resulting in first data sub-set DSi.sub.c' that is attenuated (because the annihilation filter attenuates coherent data“, see paragraph [0060], noise properties characterizes attenuation).  
Regarding claim 13, Rohnke and Poole teach the limitations of claim 1. Rohnke further teaches wherein the seismic survey comprises a simultaneous source acquisition seismic survey (e.g. [0041] “a method for deblending seismic data acquired by simultaneous shooting”) 
Regarding claim 14, Rohnke and Poole teach the limitations of claim 13. Rohnke further teaches wherein the simultaneous source acquisition survey comprises a marine simultaneous source acquisition seismic survey or a land simultaneous source acquisition seismic survey (e.g. “Blended data (i.e., simultaneously shot seismic data) can be acquired in numerous ways, including: land, marine, transition area acquisition, one vessel or multi-vessel, independent simultaneous shooting or dithered acquisition (random or optimized dither timings), with continuous or segmented recordings “, see paragraph [0053]).  

Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohnke and Poole in view of Laake et al., US 20080294393 (hereinafter Laake).
Regarding claim 4, Rohnke and Poole teach the limitations of claim 1. Rohnke and Poole do not explicitly teach wherein the spatially distributed coherent noise properties correspond to properties of a near-surface model of the region wherein the image comprises a deeper portion of the region.  
Laake teaches wherein the spatially distributed coherent noise properties correspond to properties of a near-surface model (e.g. “Various techniques described herein are implemented with reference to coherent noise in near surface layer“, see paragraph [0018] and paragraph [0023] model of a near surface layer of interest) of the region wherein the image comprises a deeper portion of the region (e.g. “At step 330, the 2D geologic model of the near surface layer of interest may be merged with a digital elevation model (DEM) of the near surface layer of interest to form or generate a three dimensional (3D) geologic model (i.e. a deeper portion) of the near surface layer of interest.“, see paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Laake into Rohnke and Poole for the purpose of creating accurate 1, 2, and 3 dimensional geologic models.
Regarding claim 7, Rohnke and Poole teach the limitations of claim 1. Rohnke and Poole do not explicitly teach wherein the spatially distributed coherent noise properties comprise near-surface properties of the region wherein the near-surface region is defined by a depth or spatially distributed depths.  
Laake teaches wherein the spatially distributed coherent noise properties comprise near-surface properties of the region wherein the near-surface region is defined by a depth or spatially distributed depths (e.g. “Various techniques described herein are implemented with reference to coherent noise in near surface layer“, see paragraph [0018] and paragraph [0023] model of a near surface layer of interest) of the region wherein the image comprises a deeper portion of the region (e.g. “At step 330, the 2D geologic model of the near surface layer of interest may be merged with a digital elevation model (DEM) of the near surface layer of interest to form or generate a three dimensional (3D) geologic model (i.e. a 3D model is defined by depth) of the near surface layer of interest.“, see paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Laake into Rohnke and Poole for the purpose of creating accurate 1, 2, and 3 dimensional geologic models.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohnke and Poole in view of Boiero, WO 2015134379 (hereinafter Boiero).
Regarding claim 6, Rohnke and Poole teach the limitations of claim 1. Rohnke and Poole do not explicitly teach wherein the spatially distributed coherent noise properties comprise at least one visco-elastic property.  
Boiero teaches wherein the spatially distributed coherent noise properties comprise at least one visco-elastic property (see paragraphs [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Boiero into Rohnke and Poole for the purpose and advantage of accurate formation characterization.

Claim 10, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rohnke and Poole in view of Strobbia et al., US 20100128563 (hereinafter Strobbia).
Regarding claim 10 and 12, Rohnke and Poole teach the limitations of claim 1. Rohnke and Poole do not explicitly teach wherein the determining spatially distributed coherent noise properties comprises performing a continuous adaptive surface wave analysis and wherein the spatially distributed coherent noise properties correspond to a wave mode.  
Strobbia teaches wherein the determining spatially distributed coherent noise properties comprises performing a continuous adaptive surface wave analysis and wherein the spatially distributed coherent noise properties correspond to a wave mode (e.g. “Surface waves constitute most of the coherent noise in seismic data. In this manner, the surface waves are source-generated events that are characterized by relatively low velocity and relatively high amplitudes, and the surface waves superimpose onto the useful signal. This coherent nounise (often called ground roll in land seismic applications) may be in the form of many different wave types, such as Rayleigh waves with multiple modes of propagation (i.e. wave modes), Lamb waves, P-guided waves, Love waves and Scholte waves. The propagation properties of surface waves depend on the elastic properties of the "near-surface," the shallow portion of the Earth, which is responsible for most of the perturbation and degradation of the acquired seismic data. For purposes of designing filters to attenuate surface wave noise, it is generally important to accurately identity the properties of the surface waves. Additionally, knowledge of the surface wave properties may be beneficial for other purposes, such as determining the local elastic properties of the near surface and estimating static corrections “, see paragraph [0005]-[0006], see also paragraph [0043] for adaptive continuous surface wave analysis and title and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Strobbia into Rohnke and Poole for the purpose and advantage of accurate surface wave characterization.
Regarding claim 15, Rohnke and Poole teach the limitations of claim 12. Rohnke further teaches wherein the blended seismic data comprise a corresponding time window (Fig 9 center panel shows the time window t) and emissions from the corresponding one of the multiple seismic energy sources within the time window e.g. see paragraph [0053] “Blended data (i.e., simultaneously shot seismic data)” and paragraph [0041] “a method for deblending seismic data acquired by simultaneous (i.e. within the time window) shooting. The acquired dataset contains information related to energy from a first as well as from a second source. The data may be arranged into traces based on the firing times of source Si and/or source S.sub.2. Each trace will contain energy originating from the firing source. In addition, the trace may contain energy originating from another source excitation”)
Rohnke and Poole do not explicitly teach comprising estimating a surface wave mode for one of the emissions (e.g. “identifying the wave modes and identifying the frequency and velocity ranges of the surface wave”, see paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Strobbia into Rohnke and Poole for such purposes as near surface modeling, static corrections, the calibration of local filters for filtering out coherent noise and for purposes of producing synthetic noise for filtering procedures accurately.

Claim 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rohnke and Poole in view of Chen et al., US 20180052249 (hereinafter Chen).
Regarding claim 10 and 12, Rohnke and Poole teach the limitations of claim 1, 17, and 19. Rohnke and Poole do not explicitly teach identifying a structural feature in the image.
Chen teaches identifying a structural feature in the image using a processor-executable instructions stored in the memory instructing a computing system (e.g. “superimposing the trend-match volume and the seismic image to generate a digital image containing information regarding both structural features and stratigraphic features of the subsurface volume of interest. The method may be executed by a computer system”, see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Chen into Rohnke and Poole for the purpose of generating an improved digital image for a subsurface volume of interest.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although phase velocities with noise are well knows, the prior art alone or in combination fails to teach wherein the spatially distributed coherent noise properties comprise phase velocities in combination with the rest of the claim limitations. 
Claim 9 is objected to as being dependent on claim 8.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although continuous adaptive surface wave analysis with F-K analysis is well known (see for example Strobbia), the prior art alone or in combination fails to teach continuous adaptive surface wave analysis is based at least in part on unevenly spaced F-K semblances in combination with the rest of the claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862